Citation Nr: 1042315	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-18 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to payment of medical expenses.

2.  Entitlement to increased month of death benefit payment.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1943 to 
December 1945.

The Veteran died on February [redacted], 2005.  The appellant is the 
Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 administrative decision by the Department 
of Veterans Affairs (VA) Pension Center (PC) in Milwaukee, 
Wisconsin.  Jurisdiction over the file was subsequently returned 
to the VA Regional Office (RO) in Chicago, Illinois.


REMAND

The Board finds that additional development is required before 
the appellant's claims on appeal are decided.

As a preliminary matter, the Board notes that the appellant 
submitted a statement in March 2010 that the Board has found to 
be a timely notice of disagreement with a March 2010 
administrative decision denying entitlement to an increased month 
of death payment.  There is no record that the originating agency 
has provided the appellant with a Statement of the Case in 
response to this notice of disagreement.  Because the notice of 
disagreement placed the issue in appellate status, the matter 
must be remanded for the originating agency to issue a Statement 
of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

The PC has articulated the issue on appeal as entitlement to 
reimbursement of medical expenses.  It appears to the Board, that 
the appellant is trying to obtain reimbursement for the Veteran's 
final medical expenses incurred at Methodist Hospital in Peoria, 
Illinois.  This appears to be best described as a claim of 
entitlement to payment of unauthorized medical expenses at a non-
VA facility.  The Board notes that the appellant has not been 
advised of the criteria for substantiating such a claim in 
accordance with the Veterans Claims Assistance Act.

Additionally, the Board notes that the appellant has not been 
provided notice with respect to the criteria for substantiating 
her claim of entitlement to an increased month of death payment 
amount.  

Therefore, the case must be remanded for further development in 
order to comply with the notice requirements of 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159 (2010).

Finally, in October 2010 the Board received undeliverable mail 
that had been sent to the appellant regarding her claim.  Steps 
should be taken to determine the appellant's current address.  

Accordingly, this case is remanded to the PC or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The PC or the AMC should make an attempt 
to confirm the appellant's current mailing 
address.  The appellant should also be 
informed that it is ultimately her 
obligation to inform VA of any changes of 
address.  All attempts at address 
verification should be documented in the 
claims file.

2.	The PC or the AMC should provide the 
appellant and her representative with 
notice in compliance with 38 U.S.C.A. 
§ 5103 (a) and 38 C.F.R. § 3.159 (b).

3.	The PC or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the appellant.  If it is 
unable to obtain any such evidence, it 
should so inform the appellant and her 
representative and request them to submit 
the outstanding evidence.

4.	The PC or the AMC should provide the 
appellant and her representative with a 
Statement of the Case on the issue of 
entitlement to an increased month of death 
payment.  It should also inform the 
appellant of the requirements to perfect 
an appeal with respect to this issue.  If 
the appellant perfects an appeal, the PC 
or the AMC should ensure that all 
indicated development is completed before 
the case is returned to the Board.

5.	The PC or the AMC should undertake any 
other development it determines to be 
warranted.

6.	Then, the PC or the AMC should 
readjudicate the appellant's claims on 
appeal based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
appellant and her representative and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant need take no action until she is otherwise 
notified, but she may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


